Citation Nr: 1733868	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an effective date earlier than June 27, 2011, for the award of service connection for PTSD.

3.  Entitlement to service connection for bruxism, to include as secondary to service-connected PTSD.

4.  Entitlement to the establishment of C. and T. as dependents.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and partner


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to August 1997 and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the RO adjudicated the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  The Veteran testified at a hearing before the Board in April 2017, at which time the issue of entitlement to a TDIU was raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bruxism, entitlement to an increased rating for PTSD, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At his April 2017 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to the establishment of C. and T. as dependents be withdrawn.

2.  The Veteran's claim for service connection for PTSD was originally denied by the RO in October 2008 and November 2009.  The Veteran did not appeal those decisions and they are final. 

3.  The first formal or informal claim to reopen the previously denied claim for service connection for PTSD was received on June 27, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to the establishment of C. and T. as dependents have been met.  38 U.S.C.A. § 7105  (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an earlier effective date for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 
In February 2014, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of issue of entitlement to the establishment of C. and T. as dependents as identified in the January 2014 statement of the case. 

At his April 2017 hearing, the Veteran stated that he no longer wished to pursue the claim.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to the establishment of C. and T. as dependents is dismissed.

Earlier Effective Date

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (r).

In this case, the Board finds that an effective date earlier than June 27, 2011, is not warranted for service connection for the Veteran's PTSD.  By way of history, the Veteran's claim for service connection for PTSD was originally denied by the RO in October 2008 and in November 2009.  The Veteran did not appeal either of these decisions, thus these decisions are final.  The next correspondence received by the VA from the Veteran that relates to the claim for service connection for PTSD was received on June 27, 2011.  As there is no other earlier statement or claim received by the VA following the November 2009 rating decision and the June 27, 2011, statement, an earlier effective date simply cannot be granted under the law.


ORDER

The issue of the establishment of C. and T. as dependents is dismissed.

An earlier effective date for service connection for PTSD is denied.


REMAND

At his April 2017 hearing before the Board, the Veteran stated that his PTSD had worsened since the most recent VA examination conducted in November 2011.  In fact, the record reflects that the Veteran was hospitalized for his psychiatric symptoms in 2015.  In order to accurately adjudicate the Veteran's claim, the Board finds that a new VA examination should be obtained.  

The Board also finds that a VA opinion should be obtained with regard to whether the Veteran suffers from bruxism and, if so, whether that condition was caused or aggravated by his PTSD.

Finally, the Veteran's claim for a TDIU should be developed on remand, to include providing the Veteran with appropriate notice and to obtain a VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the severity of his PTSD.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should also specifically discuss the impact of the Veteran's PTSD on his ability to engage in substantially gainful employment, consistent with his education and training.

A full and well-reasoned rationale must be provided for all opinions reached.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's bruxism.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion:

a) Does the Veteran suffer from bruxism?

b)  If so, is it at least as likely as not that the Veteran's bruxism was caused or aggravated by his service-connected PTSD?

A full and well-reasoned rationale must be provided for all opinions reached.

3)  Conduct any other necessary development with regard to the claim for a TDIU, to include obtaining any available vocational rehabilitation folders and/or  obtaining any necessary additional VA opinions.

4)  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


